Hill, C. J.
1. The credibility of witnesses is exclusively a matter for the jury; and this court, in a juridie sense, can never regard a witness as successfully impeached whose testimony has been believed by the jury.
2. Where a husband and wife were living separately, the wife suing the husband for a divorce, and he found her in a compromising situation with another man, and assaulted and' beat her, it was not error for the court, on the trial of the husband for assault and battery, to refuse to charge the jury that “if they believe, from the evidence, that the defendant ■caught his wife under such circumstances that showed she was about to commit adultery, and that he interposed and prevented it, and if they believe further that he assaulted and beat her under such circumstances, it would be for the jury to say as to whether in such a case the defendant would be justified, or not, in what he did.”
3. No error of law appears, and there is some evidence to support the verdict. Judgment affirmed.